 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPabst Brewing Company and Brewery WorkersLocal Union No. 9, D.A.L.U., AFL-CIO. Case30-CA-5459January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDZIMMERMANOn September 15, 1980, Administrative LawJudge Karl H. Buschmann issued the attached De-cision in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Pabst BrewingCompany, Milwaukee, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NI3RH 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findingsDECISIONKARL H. BUSCHMANN, Administrative Law Judge:This case arose upon a charge, dated October 19, 1979.and a resulting complaint, dated December 4, 1979. Thecomplaint alleged that the Respondent, Pabst BrewingCompany, violated Section 8(a)(1) of the National LaborRelations Act ("the Act") by acts of unlawful interroga-tion and threats. Respondent filed an answer on Decem-ber 7, 1979, in which it admitted all jurisdictional allega-tions of the complaint, including the supervisory status ofits employee George Rankin.A hearing on these allegations was held on May 19,1980, in Milwaukee, Wisconsin. The General Counseland Respondent filed briefs on July 24 and July 28, 1980,respectively. Based upon the whole record in this caseand my observation of the demeanor of the witnesses, Imake the following:FINDINGS OF FACTPabst Brewing Company, a Delaware corporationheadquartered in Milwaukee, Wisconsin, is engaged inthe production of beer. It is admittedly an employer en-gaged in commerce within the meaning of the Act.The Union, Brewery Workers Local Union No. 9,D.A.L.U., AFL-CIO, is admittedly a labor organizationwithin the meaning of Section 2(5) of the Act.In September 1979, an employee by the name of Mi-chelle Richlin sought the assistance of shop stewardJames Robinson. She complained that her supervisors,notably George Rankin "were out to get her, that theyhad been harassing her on the job." Robinson advisedher to seek a transfer to a different division and to seeLabor Relations Director Lewitzke. Richlin, however,was unsuccessful in obtaining an immediate transfer.Robinson then spoke to Bill Johnson, her immediateforeman, who indicated that he was under orders to keepher busy because she had poor working habits. There-upon, Robinson contacted George Rankin. He stated thatRichlin had to be harassed into doing her job, and thathe would try "to get her" before she would be able toeffectuate a transfer. Robinson advised Richlin of hisconversations with her supervisors, including Rankin'sexpressed intentions to get her, and suggested that shefile a written grievance with her shop steward, or seekthe assistance of Donald Pfaff, a fellow employee, indrafting a written grievance.On October 1, 1979, Richlin handed her handwrittengrievance, consisting of about seven pages, to DonaldPfaff who proceeded to obtain the signatures of severalemployees who had witnessed the alleged harassing inci-dents. Included among the signatories on the grievancewere fellow employees Donald Sackmaster, Natale Per-longo, and Gerald Camus On October 2, 1979, the griev-ance was handed to Joseph Strauss, the alternate shopsteward. He signed it and forwarded it to Gene Martin,Respondent's distribution manager. Martin, in the pres-ence of Strauss, perused the document and subsequentlygave it to Rankin with the comment: "You better goover this just to protect ourselves."On October 2, 1979, Rankin contacted several of thewitnesses in an obvious effort to coerce them into with-drawing their signature from the Richlin grievance. Forexample, Donald Sackmaster, one of the witnesses whohad signed the grievance, was in front of the main con-veyor in the shipping room, when Rankin approachedhim. According to Sackmaster, the following exchangeoccurred:A. He [Rankin] was very upset and wondering ifI knew what I had signed. I told him to a certainextent I knew what I had signed, yes.Q. Okay. Anything else?A. He said that I could be liable for a liable [sic]suit and a slander suit.Q. For doing what?A. For signing this grievance.On the following day, October 3, Sackmaster obtainedthe grievance from Strauss. Sackmaster crossed his name254 NLRB No. 58494 PABST BREWING COMPANYoff the grievance because, in his words, he "was threat-ened with a liable [sic] suit and slander suit."A similar incident occurred between Rankin andGerald Camus. Camus testified as follows:A. Mr. Rankin approached me and he had thegrievance in his hand and he asked me-he says,did you sign your name on this? I said, yes, I did;and he says, well, I went to my Company attorney.I talked to him and he says, you know that youcould-anybody who would sign this could be suedfor liable [sic] or slander, and I said, well, I says,George, I says, you have to do what you have todo and that was just about the end of the thing.A. Later on that following day I believe it was Iwalked-I got the grievance back again.Q. From whom?A. From Joe Strauss, and he says, I want you toinitial-put your initial on the things that pertain toyou in the grievance, and at that time when I says,well, I don't think I-I don't think I want to signanymore on this thing. I said, I've been threatenedfrom George--or George Rankin, I'm being sued. Isaid, I don't want to go along with it anymore. I'llscratch my name off of it.Another witness to the grievance was Natale Per-longo, who testified as follows about Rankin's conduct:A. Well, I was doing some sweeping up at mystation there, one of my stations, and George cameup to me where I was sweeping with the grievancein his hand and he pointed at the grievance, myname here. He was very upset and he just slappedright where my name was there and asked me ifthat was my signature and I told him, yes, that'smine. He leafed through the grievance and hepointed to one there and asked me if I witnessedthat and I read it over and I said, no, I didn't wit-ness that but there's a number of them that I didwitness in here.Q. Okay.A. And he said, I want information from my at-torney on this. He said, this is very slanderous, andhe was very upset. He was talking in a loud voiceand then he says, I'm going to get each and everyone of you people with your signature on there inmy office individually and to point out the griev-ances that you witnessed, and that's as far as itwent. Then he left me.Perlongo removed his name from the grievance be-cause, according to his testimony, "Mr. Rankin had ap-proached me, told me this was slanderous and I want in-formation from my attorney, and I thought that hewould sue me for liable [sic], so I told him, I don't wantnothing to do with this grievance."Even Strauss, the steward, who had filed the griev-ance with Martin, and who had signed the grievance inhis capacity as the shop steward, was approached byRankin and questioned as to whether he knew what hehad signed. Rankin threatened Strauss that he would betaken to court for signing the grievance. Thereupon,Strauss took the grievance back from Rankin but notbefore Rankin had made copies of it. Strauss informedJames Robinson-the union steward who had earlier at-tempted to intercede between management and Richlin-that he would not pursue the grievance any longer. Rob-inson then went to Rankin's office and asked how hecould simply refuse to accept the Richlin grievance.Rankin, in the presence of other supervisors, and in anarrogant and abusive manner, described the grievance asa joke with which he could sue the signatories for libeland slander. Robinson attempted to explain that thegrievance was not funny, that he could attest to the truthof some segments in the document and that a grievancedid not need the signatories of all witnesses to be han-dled in the usual fashion. With an obsene comment,Rankin simply ordered Robinson out of his office. Rankin's conduct in interrogating these employee-xit-nesses and threatening them with law suits succeeded incoercing them to withdraw their names from the griev-ance and directly interfered with the employees' rightsprotected by Section 7 of the Act, including the right tofile and process a grievance. I have no difficulty in find-ing that Respondent violated Section 8(a)(1) of the Act.CONCLUSIONS O: LAW1. The Respondent, Pabst Brewing Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Brewery Workers Local Union No. 9, D.A.L.U.,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By interrogating employees as to their participationin a grievance proceeding, Respondent violated Section8(a)(l) of the Act.4. By threatening its employees with a lawsuit becausethey had signed a grievance as witnesses, Respondentviolated Section 8(a)(l) of the Act.THEt REMF)Having found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)( ) ofthe Act, I shall recommend that Respondent be orderedto cease and desist therefrom and from in any like or re-lated manner infringing upon its employees' Section 7rights, and to take certain affirmative action designed toeffectuate the policies of the Act.Upon the above findings of fact, conclusions of law,the entire record in the case, and pursuant to SectionAlthough Rankin conceded in his testimrnon that he had alked toseveral of the employee-uitncsses ahboul he grievance. he denied hat hehad threatenied or interrogated any )ne I have credited he consistel andplausible Itesimon5 of Sackmaster. Robinson Perlongo, Camus, Pfaff, andStrauss I arn convlinced that Rankin lied throughout his lesrimon 'Thefour itlilescs s\hould ohlously not have heen coerced inltl recmosingIheir naitnis from the griea ane hb an\ of he commentis hlch Rankinclaimred t hase made IFulrtilrnlmore. his les lil iiiy stash ;t tinlIes nconlss-tent ith that of Mi rtil l For c xample, Marlin's iestimmny and Rankin'sovin prior affidaIt -disputed Rankin' testimon) v that Martin asked him"to insesigate" the griecancc495 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10(c) of the Act, I hereby issue the following recom-mended:()RD R2The Respondent. Pabst Brrewing Company, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating or threatening its enmloyces for engag-ing in concerted activities protected by Section 7 of theAct.(b) In any like or related malner interfering with, re-straining, or coercing employees in the exercise of theright to self-organization, to form labor organizations, tojoin or assist the above-naimed or any other labor organi-zation, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection, and to refrain from any or all such activi-ties.2. Take the follo,,ving affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its place of business in Milwaukee, Wiscon-sin, copies of the attached notice marked "Appendix."Copies of said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional I)irector for Region 9, in writ-Ic ti e l ,11,t , xciepti ons arc lilcd as provided bh Sectionl 1)2.46 oftIh Rules and Regulations of the National I.abor Relations Board, theindings, conclusilons. aind recomllmended Order hcrein. shall, as prlovidedilln Sec 10)2 4 of hc Rules and Regulations, h adopted by the loard andhccorle its dilldi , Cll c iclusolTs, ilill ()rdel, ii ll objecCills theretoshall bh dcmenid .valived for all purposesing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTIC To EMP.OYEISPOSlEiD BiY ORDER OF I HIiNATIONA LABOR REI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunityto present evidence, it has been decided that we violatedthe law. We have been ordered to take certain steps tocorrect our violation and have been ordered to post thisnotice. We intend to carry out the order of the NationalItabor Relations Board and abide by the following:We notify you that the National Labor RelationsAct gives all employees these rights:To engage ill self-organizationTo form, join, or help unionsTo engage in collective bargaining through arepresentative selected by youTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.Wl,. Vl Ii NO()I interrogate our employees orthreaten them because they engaged in concertedactivities protected by Section 7 of the Nationall.abor Relations Act.Wt l Wll NOI in any like or related manner in-terfere with, restrain, or coerce you in the exerciseof any or all of the rights described at the beginningof this noticePIiSI B[3REWING COMNPANY496